DETAILED ACTION
This action is responsive to communications filed on December 14, 2021. 
Claims 1 and 3-24 are pending in the case. 
Claims 1, 16, and 24 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE SUBJECT MATTER
	Claims 1 and 3-24 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1, 16, and 24, the claimed invention is directed to a system, method, and medium for comparison of structured documents. More specifically, the claimed invention includes establishing a from representation of a from document and a to XML representation of a to document, said from XML representation and said to XML representation having a predetermined schema, selecting using a structured XML query expression one or more from nodes in said from XML representation and one or more to nodes in said to XML representation, computing a match-score as a function of one or more scores each of which is computed by a sub-function comparing at least one of said one or more from nodes to at least one of said one or more to nodes, said sub-function chosen 
	Relevant prior art of record includes Mikhaiel et al., US Patent Application Publication no. US 2014/0013205 (“Mikhaiel”). Mikhaiel teaches two XML documents to be compared, each document is first transformed into two corresponding ordered labelled trees. Para. 0011. The trees will have nodes corresponding to XML elements. Id. Further, Mikhaiel teaches in order to produce accurate solutions that are intuitive to domain experts, a useful solution needs to be equipped with a domain-specific cost function that Para. 0067. Further, Mikhaiel teaches the context aware tree-edit distance measure is the average between the usage-context distance and the tree-edit distance measure. Para. 0106. Further, an element is identified by its name, attributes, value, and structure. Para. 0130. The present invention also uses ancestor and siblings relationships to identify an element. Id. Further,
it uses both the reference and usage context structure to reinforce the identity of a certain element. Id. 
	Mikhaiel, alone or in combination with other prior art of record, fails to teach or fairly suggest establishing a from representation of a from document and a to XML representation of a to document, said from XML representation and said to XML representation having a predetermined schema, selecting using a structured XML query expression one or more from nodes in said from XML representation and one or more to nodes in said to XML representation, computing a match-score as a function of one or more scores each of which is computed by a sub-function comparing at least one of said one or more from nodes to at least one of said one or more to nodes, said sub-function chosen according to a domain of said document and said to document, wherein said domain is a legislative domain, assigning said match-score to one or more pairs, each of said pairs consisting of one of said one or more from nodes and one of said one or more to nodes, determining corresponding said pair to be a match when said match score is equal to or above a matching-threshold, producing a comparison report based on said match-score showing said one or more from nodes and said one or more to nodes, configuring said sub-function to perform at least matching text contents of said at least one or more of said from 
	Accordingly, the recited subject matter of claims 1, 16, and 24 is allowable.

Regarding claims 3-15 and 17-23, these claims depend from claim(s) 1 and 16, and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Al-Kalifa et al., Querying Structured Text in an XML Database, SIGMOD, 2003, pp. 4-15; 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176